Citation Nr: 1537778	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.   Jurisdiction of the case is with the VA Regional Office (RO) in San Diego, California.

This appeal originated from a June 2008 rating decision which denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Veteran perfected an appeal of that decision and the Board remanded those issues for additional development in March 2013.  After a June 2013 VA examination, a September 2013 rating decision granted service connection for left ear hearing loss and tinnitus, with 0 and 10 percent ratings assigned respectively.  Entitlement to service connection for right ear hearing loss remained denied.

The Veteran has now initiated an appeal of the rating assigned for service-connected left ear hearing loss disability and that matter is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does have right ear hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The service separation examination shows pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
0


On VA hearing conservation examination in June 2007, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5

At a May 2008 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner stated that hearing was within normal limits for VA purposes.

On the authorized audiological evaluation in June 2013 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The examiner diagnosed normal hearing in the right ear.

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the Veteran is not competent to diagnose hearing loss disability for VA purposes as that requires audiological testing, training, and expertise.  Therefore, the claims to have right ear hearing loss by the Veteran are not competent evidence.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the audiometric findings do not show that the Veteran meets the criteria for right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Therefore, a current right ear hearing loss disability is not show.  In the absence of a current right ear hearing loss disability, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

The Veteran submitted a statement in October 2013 that the Board finds to be a timely notice of disagreement with the initial 0 percent rating assigned for service-connected left ear hearing loss disability in a September 2013 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable rating for left ear hearing loss disability.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

